—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Belen, J.), entered October 17, 1996, which, upon a jury verdict finding the defendants 100% at fault in the happening of the accident, awarded the plaintiff $860,000 ($250,000 for past pain and suffering, $450,000 for future pain and suffering, $130,000 for future lost earnings, and $30,000 for future medical expenses).
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the defendants’ request for a missing-witness charge (see, PJI 1:75) since the testimony of the two doctors would have been merely cumulative (see, Kane v Linsky, 156 AD2d 333, 334; Levande v Dines, 153 AD2d 671, 672; Getlin v St. Vincent’s Hosp. & Med. Ctr., 117 AD2d 707, 708).
Contrary to the defendants’ assertions on appeal, the damage award did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]).
The defendants’ remaining contention is without merit. Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.